Citation Nr: 1336693	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  13-00 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from June 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The June 2011 decision denied service connection for the Veteran's hearing loss and tinnitus.  The March 2012 decision granted service connection for the Veteran's PTSD and rated the disorder at 50 percent.

The Virtual VA paperless claims processing system contains additional VA treatment records that have been considered by the RO and the Board.

The issues of entitlement to an initial rating for PTSD in excess of 50 percent and the inferred issue of a total disability based on individual unemployability are addressed in the REMAND section below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1. The Veteran's hearing loss did not manifest during active military service or within one year of separation, and is not otherwise related to a disease, injury, or event in service.

2. The Veteran's tinnitus did not manifest during active military service and is not otherwise related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral hearing loss disability have not been satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The criteria for entitlement to service connection for tinnitus have not been satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the veteran to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law as well as the controlling decisions of the appellate courts). 

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist veterans in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the veteran under the VCAA, the Court held that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the veteran has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Prior to the initial rating decision, a January 2012 letter notified the Veteran of all five elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied with regard to service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the veteran to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

The RO provided the Veteran with an audiological examination in February 2012.  The VA examination is adequate for deciding this claim.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion that enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the veteran's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the February 2012 examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to provide a VA examination is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In summary, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a veteran of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review.

II. Analysis

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

With regard to the competency of the evidence, lay statements submitted by or on behalf of a veteran can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See id. (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the veteran's testimony on this issue as not competent merely because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

For example, the Court held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  Barr, 21 Vet. App. at 309; see also Jandreau, 492 F. 3d at 1376-77 (observing that a lay person is not competent to identify more complex conditions such as a form of cancer).  For example, the Court held that a veteran was not competent to determine whether he had rheumatic fever, which was a medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board must discount the probative value of lay evidence if it finds such evidence not to be competent in light of the above guidelines.  See King v. Shinseki, 700 F.3d, 1339, 1345 (Fed. Cir. 2012) (noting that lay evidence must "demonstrate some competence") (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted)); see also Layno, 6 Vet. App. at 469 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to that fact, and that incompetent testimony must be excluded from consideration).  

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1); see also Layno, 6 Vet. App. at 469.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  38 C.F.R. § 3.159(a)(1).  It also includes statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno, 6 Vet. App. at 469 (observing that the credibility and weight of testimony are factual determinations that must be distinguished from the initial assessment of its competency); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The Veteran argues that his hearing loss and tinnitus were caused by excessive noise exposure during his service as an infantryman in Vietnam. There is no question that the Veteran has hearing loss and tinnitus; and that he was exposed to acoustic trauma while in service. The law mandates that as a combat veteran, his account of what occurred in service is presumed credible. However, the claims are denied because competent medical evidence has not linked these disorders to military service - indeed, as to hearing loss, a physician has reported that the disorder is more likely caused by normal aging. Moreover, the record indicates that post service, the Veteran was employed by a power company, in a wire mill, and as a welder where he would likely have been exposed to noise exposure. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed hearing disorders, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology"); C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39.

Because the Veteran has been diagnosed with sensorineural hearing loss, and organic diseases of the nervous system, including sensorineural hearing loss, are defined as chronic diseases in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply, and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339. 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss, as a chronic disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may only be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

With regard to the first Shedden element, which requires evidence of a current disability, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Hensley at 159.

The Veteran's puretone thresholds establish the presence of a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The February 2012 VA audiological examination report shows that the Veteran had puretone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
20
25
LEFT
35
30
30
30
35

Since the Veteran's auditory thresholds are greater than 26 dB in at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, his bilateral hearing loss qualifies as a disability.  In addition, the VA audiologist diagnosed bilateral sensorineural hearing loss.  

The evidence also establishes that the Veteran has tinnitus.  Tinnitus is "a noise in the ears such as ringing, buzzing, roaring, or clicking" and is subjective in type.  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr, 21 Vet. App. at 309; Charles v. Principi, 16 Vet. App. 370 (2002).  Because the Veteran reported having tinnitus in his January 2012 statement, during the February 2012 VA audiological examination, and in his 2012 substantive appeal, the presence of tinnitus is established.

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by his service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When an injury is incurred in combat, satisfactory lay or other evidence is sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Although the evidence satisfies the first and second Shedden elements, the probative evidence does not satisfy the third Shedden element, which requires evidence of a nexus, or relationship, between the Veteran's current hearing loss disability and tinnitus and his period of service.  See Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338-1339.  In this regard, hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability.  Hensley, 5 Vet. App. at 159.  All the evidence of record, including any puretone threshold shifts during active service, must be considered in determining whether a relationship to service exists.  See id. at 163-64; see also 38 C.F.R. § 3.303(d).

The Veteran's self-reported medical history and the results of his enlistment and separation audiological tests do not show any hearing loss during service.  The Veteran reported normal hearing upon enlistment.  In addition, the audiological test performed during his September 1967 enlistment examination showed puretone thresholds of 5 dB at 500 Hertz, 0 dB at 1000 Hertz, 0 dB at 2000 Hertz, and 0 dB 4000 Hertz in the left ear.  The same test showed puretone thresholds of 0 dB at 500, 1000, 2000, and 4000 Hertz in the right ear.  The Veteran also reported having normal hearing on separation and his hearing was evaluated as normal at the time.  The audiological test performed during his August 1969 separation examination showed puretone thresholds of 5 dB at 500 Hertz, 0 dB at 1000 Hertz, 0 dB at 2000 Hertz, and 5 dB at 4000 Hertz in the left ear.  The same test showed puretone thresholds of 0 dB at 500, 1000, 2000, and 4000 Hertz in the right ear.  Thus, the Veteran's service records indicate that he did not experience hearing loss at any time during service.  See Hensley, 5 Vet. App. at 157 (holding that thresholds between 0 and 20 dB indicate normal hearing).  Moreover, the Veteran's service treatment records make no mention of tinnitus or ringing in the ears and the Veteran does not state that he experienced hearing loss or tinnitus in service.

The earliest documentation of the Veteran's current hearing problems is his August 2011 claim for service connected hearing loss and tinnitus.  He does not state, and the evidence does not otherwise suggest, that his hearing problems began until decades after service.

In February 2012, a VA audiologist examined the Veteran and opined that his bilateral hearing loss is not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  She also opined that the Veteran's tinnitus is "[l]ess likely than not (less than 50% probability) caused by or a result of military noise exposure."  Per her report, the audiologist cited to medical treatises for the fact that acoustic trauma is immediate rather than progressive.  She observed that there was "no significant threshold shift from enlistment to separation" and that the enlistment and separation audiograms indicate clinically normal bilateral hearing.  She also observed that after service the Veteran worked as a welder and assembler in manufacturing and as a maintenance person and that he was exposed to recreational noise exposure by engaging in activities such as hunting and auto racing.  The audiologist noted that the Veteran's August 2011 claim for service connection for hearing loss and tinnitus is "the first evidence of subjective hearing loss and tinnitus" and that the Veteran has not received treatment for either condition.  The audiologist also noted the Veteran's family history of hearing loss and that in 2010 he was prescribed medication that listed hearing loss and/or tinnitus as potential side effects.  Based on these findings, the VA examiner concluded that the Veteran's bilateral hearing loss disability and tinnitus are "more likely . . . related to age, post-military hazardous noise exposure, medications and other factors yet identified."

The VA examiner's opinion is highly probative evidence that weighs against the Veteran's claim for service connection for hearing loss disability and tinnitus.  The examination was rendered by an audiologist who reviewed the claims file, including all electronic files and service records, and considered the Veteran's medical, employment, and family history.  In addition, the opinion is supported by a thorough explanation based on stated medical principles and the facts of the case.  Specifically, the examination report cites to objective medical studies to establish that any hearing loss or tinnitus resulting from noise exposure in service would have manifested during or shortly after the Veteran's service instead of decades after separation.  Also, the examination report identifies the Veteran's post-service recreational noise exposure, his age, and his use of prescription medication that listed hearing loss and/or tinnitus as possible side effects as sources of the Veteran's current hearing problems.  Thus, the report provides a clear rationale for finding against a relationship between the Veteran's current hearing loss and tinnitus and his in-service noise exposure.

The fact that over 40 years elapsed between service separation, in September 1969, and the earliest mention of hearing loss and tinnitus, in the August 2011 claim, further weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that, in assessing whether a claimed disorder was incurred in active service, a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Moreover, the Veteran reported hearing loss and tinnitus after having been exposed to occupational and recreational noise for many years, which the examiner found was a likely cause of hearing loss and tinnitus, along with age and the use of medications.  Thus, the probative evidence weighs against a relationship between the Veteran's hearing loss and tinnitus and his military service.

Based on the above analysis, the medical nexus element is not satisfied and service connection must be denied under 38 C.F.R. 3.303(a).  See Shedden, 381 F.3d at 1166-67.

Further, because the Veteran's bilateral hearing loss did not manifest in service or for four decades after separation, service connection for hearing loss as a chronic disease is not warranted under 38 C.F.R. § 3.303(b).  Specifically, the evidence does not establish a chronicity of hearing loss in service or a continuity of hearing loss after service.  Similarly, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.307 because the Veteran's bilateral hearing loss disability did not manifest to a compensable degree within one year of service separation.  

The Board has considered the Veteran's contention that his bilateral hearing loss disability and tinnitus were caused by in-service noise exposure.  However, whether the Veteran's current hearing problems were caused or aggravated by in-service noise exposure is a determination that is medically complex and therefore cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77, n.4; see also Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training and experience, his assertion that his bilateral hearing loss disability and tinnitus are related to noise exposure during active service is not competent evidence and therefore is outweighed by the February 2012 VA opinion, which was rendered by an audiologist.  See Layno, 6 Vet. App. at 470-71.

Accordingly, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability and tinnitus is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The evaluation of the Veteran's PTSD raises the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2011).  Specifically, in his December 2012 substantive appeal (VA Form 9), addressing the initial evaluation of his PTSD, the Veteran stated that he is "unable to work."  Accordingly, the issue of entitlement to TDIU due to PTSD symptoms must be considered in determining the proper evaluation of the Veteran's service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the Veteran or the record reasonably raises the question of whether unemployability exists due to the disability for which an increased rating is sought, part and parcel of the increased rating claim is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted).

Accordingly, the claim is remanded for the following actions:

1. Send the Veteran a VCAA notice letter informing him of the requirements for establishing entitlement to TDIU.  The letter should comply with all current legal guidance regarding proper notice under the VCAA.

2. Obtain any outstanding VA treatment records and request the Veteran to identify any relevant treatment records pertaining to his acquired PTSD.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran that are not currently in the file, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  Associate any available records with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. Schedule the Veteran for a VA psychiatric examination to assess the severity of his PTSD and whether it prevents him from engaging in substantially gainful employment.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed.  The following considerations will govern the opinion:

a. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this REMAND.

b. The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and resulting functional impairment, and record all pertinent clinical findings in detail.

c. The examiner should provide a GAF score and an explanation of the significance of the score as it pertains to the Veteran's service-connected PTSD.

d. The examiner should provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED PSYCHIATRIC DISABILITY IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

e. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the evaluation of PTSD and the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


